 Case: 1:16-cv-08637 Document #: 3359 Filed: 12/20/19 Page 1 of 5 PageID #:241148                            fr.


                                 UNITED STATES DISTRICT COURT
                          F'OR THE NORTHERN DISTRICT OF                 ILLINOIS



 IN RE BROILER             CHICKEN ANTITRUST
 LITIGATION                                                  Case   No. 1:16-cv-08637

                                                             Hon. Thomas M. Durkin
 This Document Relates To:

 THE DIRECT PURCHASER PLAINTIFF
 ACTION



      ORDER GRANTING DIRECT PURCHASER PLAINTIFFS' MOTION FOR
  PRELIMINARY APPROVAL OF THE SETTLEMENTS WITH DEFENDANTS PECO
   FOODS,INC., GEORGE'S,INC., GEORGE'S FARMS,INC., AND AMICK FARMS,
                                                    LLC


            This Court has held a hearing on Direct Purchaser Plaintiffs' Motion for Preliminary

Approval of the Settlements With Defendants Peco Foods, Inc. ("Peco"), George's, Inc. and

George's Farms, Inc. ("George's"), and Amick Farms, LLC ("Amick")                   ("Motion"). Direct
Purchaser Plaintiffs ("Plaintiffs") have entered into Settlement Agreements with Defendants Peco,

George's, and Amick (collectively "settlings Defendants"). The Court, having reviewed the

Motion, its accompanying memorandum and the exhibits thereto, the Settlement Agreements, and

the file, hereby ORDERS AND ADJUDGES:

            Preliminarry Apnroval of the Settlements and Certification of Settlement Class

            l.      This Court has jurisdiction over this action and each of the parties to the Settlement

Agreements. Upon review of the record, the Court finds that the proposed Settlement Agreements,

which were arrived at by arm's length negotiations by highly experienced counsel, fall within the

range of possible approval and are hereby preliminarily approved, subject to further consideration

at the     Court's Faimess Hearing. The Court finds that the Settlements Agreements are preliminarily


s45326.1
 Case: 1:16-cv-08637 Document #: 3359 Filed: 12/20/19 Page 2 of 5 PageID #:241149




determined to be fair, reasonable, adequate, and in the best interests of the Class, raise no obvious

reasons to doubt their fairness, and raise a reasonable basis for presuming that the Settlements and

their terms satisfy the requirements of Federal Rules of Civil Procedure 23(c)(2) and23(e) and due

process so that notice of the Settlements should be given to the Settlement Class.

           2.       This Court certifies a Settlement Class defined as:

           All   persons who purchased Broilers directly from any of the Defendants or
           any co-conspirator identified in this action, or their respective subsidiaries
           or affiliates for use or delivery in the United States from at least as early as
           January 1, 2008 until the date of this Preliminary Approval Order.
            Specifically excluded from this Class are the Defendants, the officers,
           directors or employees of any Defendant; any entity in which any Defendant
           has a controlling interest; and any affiliate, legal representative, heir or
           assign of any Defendant. Also excluded from this Class are any federal,
            state or local governmental entities, any judicial officer presiding over this
           action and the members of his/her immediate family and judicial staff, any
           juror assigned to this action, and any co-conspirator identified in this action.

           3.       The Court appoints the law firms of Lockridge Grindal Nauen P.L.L.P., and

Pearson, Simon       & Warshaw, LLP     as co-lead counsel for the Settlement Class.

                                       Approval of the Notice PIan

           4.       The Court hereby directs notice to be distributed to the Settlement Class Members

pursuant to Federal Rule of Civil Procedure ("Rule") 23(c)(2).

           5.       The proposed notice plan set forth in the Motion and the supporting declarations

comply with Rule 23(c)(2)(B) and due process as it constitutes the best notice that is practicable

under the circumstances, including individual notice via mail and email to all members who can

be identified through reasonable effort. The direct mail and email notice           will be supported by
reasonable publication notice to reach Settlement Class Members who could not be individually

identified.

           6.       The attached proposed notice documents: Long Form Notice (Exhibit A), Email

Notice (Exhibit B), and Summary Publication Notice (Exhibit C), and their manner of

54s326.t
 Case: 1:16-cv-08637 Document #: 3359 Filed: 12/20/19 Page 3 of 5 PageID #:241150




transmission, comply with Rule 23(c)(2)(B) and due process because the notices and forms are

reasonably calculated to adequately apprise Settlement Class Members             of (i) the nature of the

action; (ii) the definition of the class certified; (iii) the class claims, issues, or defenses; (iv) that a

Settlement Class Member may enter an appearance through an attomey if the member so desires;

(v) that the court will exclude from the Settlement Class any member who requests exclusion; (vi)

the time and manner for requesting exclusion; and (vii) the binding effect of a class judgment on

members under Rule 23(c)(3). Non-substantive changes, such as typographical errors, can be

made to the notice documents by agreement of the parties without leave of the Court.

                       Schedule for Class Notice and the Fairness Hearins

        7.      The Court hereby sets the below schedule for the dissemination of notice to the

class, for Settlement Class Members to object to or exclude themselves from the Settlements, and

for the Court's Fairness Hearing, at which time the Court will determine whether the Settlement

Agreements should be finally approved as fair, reasonable, and adequate. This Court may order

the Fairness Hearing to be postponed, adjoumed, or continued.         If that occurs, the updated hearing

date shall be posted on the Settlement Website, but other than the website posting the Parties         will
not be required to provide any additional notice to Settlement Class Members.
  Case: 1:16-cv-08637 Document #: 3359 Filed: 12/20/19 Page 4 of 5 PageID #:241151




                        DATE                                                EVENT

  1.   January 8,2020 (21 days after issuance    of       Settlement Administrator to provide direct
       this Order)                                        mail and email notice, and commence the
                                                          publication notice plan
 2.    March 9,2020 (60 days after the mailing            Last day for Settlement Class Members to
       of Notice)                                         request exclusion from the Settlement Class;
                                                          for Settlement Class Members to object to the
                                                          Settlement; and for Settlement Class
                                                          Members to file notices to appear at the
                                                          Fairness Hearins
 3.    March 19,2020 (10 days after last day to           Class Counsel shall file with the Court a list
       request exclusion from the settlement)             of all persons and entities who have timely
                                                          and adequately requested exclusion from the
                                                          Settlement Class
 4     April 3, 2020 (14 days before Faimess              Class Counsel shall file motion for final
       Hearing)                                           approval of the Settlements and all supporting
                                                          papers, and Class Counsel and the Settling
                                                          Defendants may respond to any objections to
                                                          the proposed Settlements
 5. April 17, 2020 at 9:30 a.m.                           Final Settlement Fairness Hearing


                                          Other Provisions
           8.     Terms used in this Order that are defined in the Settlement Agreements are, unless

otherwise defined herein, used as defined in the Settlement Agreements.

           9.     If the Settlement Agreements   are terminated or rescinded     in accordance with their
provisions, or otherwise do not become Final, then the Settlement Agreements and all proceedings

in connection therewith shall be vacated, and shall be null and void, except insofar as expressly
provided otherwise in the Settlement Agreements, and without prejudice to the stotus quo ante

rights of Plaintiffs, the Settling Defendants, and the members of the Class. The parties shall also

comply with any terms or provisions of the Settlement Agreements applicable to termination,

rescission, or the Settlements otherwise not becoming Final.

           10.    Neither this Order nor the Settlement Agreements shall be deemed or construed to

be an admission or evidence of any violation of any statute, law, rule, or regulation or of any

liability or wrongdoing by the Settling Defendants or of the truth of any of Plaintiffs' Claims or




545326.t                                              4
  Case: 1:16-cv-08637 Document #: 3359 Filed: 12/20/19 Page 5 of 5 PageID #:241152




allegations, nor shall     it be deemed or construed to be an admission nor evidence of Settling
Defendants' defenses.

           I   l.   All proceedings in the above-captioned action with   respect to Settling Defendants

and Plaintiffs are stayed until further order of the Court, except as may be necessary to implement

the Settlements or comply with the terms thereof.

           IT IS SO ORDERED.


DArED: Vl>u)rofi
                                                        HON. THOMAS M. DURKIN




s45326.1
